REGISTRATION RIGHTS AGREEMENT


This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of January 27, 2011 by and between WES CONSULTING, INC., a Florida corporation
(the “Company”), and DMITRII SPETETCHII, an individual resident of the Republic
of Moldova (the “Investor”).
 
WITNESSETH:


WHEREAS, reference is made to that certain Stock Purchase Agreement dated
January 27, 2011, by and among the Company, Web Merchants, Inc., a Delaware
corporation (“Web Merchants”), Fyodor Petrenko (“Petrenko”) and the Investor
(the “Purchase Agreement”), pursuant to which Petrenko and the Investor have
agreed to sell all of their shares of capital stock of Web Merchants to the
Company in exchange for the payment of cash and the issuance of shares of the
common stock, par value $.01 per share, of the Company to Petrenko and the
Investor;
 
WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, the Company has agreed to provide to the Investor the registration
rights set forth in this Agreement; and
 
WHEREAS, the Investor would not consummate the transactions contemplated by the
Purchase Agreement absent the execution and delivery by the Company of this
Agreement, which is an exhibit to the Purchase Agreement; and
 
WHEREAS, as soon as practicable following the Closing (as such term is defined
in the Purchase Agreement), but in no event later than within ninety (90) days
following the Closing, the Company shall use its best efforts to file with the
SEC a registration statement, registering the resale of Common Stock, such
registration statement to include Two Million (2,000,000) shares of the Common
Stock to be received by Spetetchii, as provided in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Investor, each intending to be legally bound, hereby agree as
follows:
 
SECTION 1. REGISTRATION RIGHTS.


1.1           Certain Definitions. As used in this Agreement, in addition to the
terms defined above, the following terms shall have the following respective
meanings:


“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.


“Common Stock” shall mean the Company’s common stock, par value $.01 per share.
 
 
-1-

--------------------------------------------------------------------------------

 

 
“Other Stockholders” shall mean persons or entities other than the Investor who,
by virtue of agreements with the Company, are entitled to include their
securities in a registration effected pursuant to this Agreement.


“Public Offering” shall mean the effectiveness of the filing of a registration
statement under the Securities Act that covers the offer and sale of the Common
Stock by the Company to the public or by the Company or a placement agent on an
agency or best efforts basis to a selected number of investors.


“register,” “registered” and “registration” refer to the effectiveness of a
registration statement prepared and filed in compliance with the Securities Act.


“Registrable Securities” as of any particular time shall mean all shares of
Common Stock; provided, however, that Registrable Securities shall not include
any shares of Common Stock that have previously been registered or that have
been sold to the public, or that have been sold in a private transaction by the
Investor or any Other Stockholders.


“Registration Expenses” shall mean all expenses incurred by the Company in
complying with Subsections 1.2 and 1.3 hereof, including, without limitation,
all registration and filing fees; printing expenses; fees and disbursements of
counsel for the Company; reasonable fees and expenses of a single counsel for
the Investor; state “blue sky” fees and expenses; and accountants’ expenses,
including, without limitation, any special audits incident to or required by any
such registration; but excluding Selling Expenses, the compensation of regular
employees of the Company, which shall be paid in any event by the Company, and
excluding also any additional disbursements of counsel for the Investor or any
Other Stockholders, which shall be paid by the Investor or such Other
Stockholders.


“Securities Act” shall mean the federal Securities Act of 1933, as amended, or
any similar federal statute and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at any particular time.


“Securities Exchange Act” shall mean the federal Securities Exchange Act of
1934, as amended, or any similar federal statute and the rules and regulations
of the Commission thereunder, all as the same shall be in effect at any
particular time.


“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities and any other securities of the
Company being sold in the same registration as the Registrable Securities by the
Investor or any Other Stockholders.
 
-2-

--------------------------------------------------------------------------------


 
1.2           Piggyback Registration.
 

(a)            If the Company registers any of its securities in connection with
a Public Offering on a form that would permit the registration of the
Registrable Securities, the Company shall (i) promptly give to the Investor
written notice of such registration (a “Piggyback Registration”) (which shall
include a list of the jurisdictions in which the Company intends to attempt to
qualify such securities under the applicable blue sky or other state securities
laws); (ii) use its best efforts to include in such registration (and any
related qualification under blue sky laws or other compliance), and in any
underwriting involved therein, if any, up to Two Million (2,000,000) shares of
the Registrable Securities owned and held by the Investor, except as set forth
in Subsection 1.2(b) hereof; and (iii) cause to be included in such registration
statement and use its best efforts to cause to be registered under the
Securities Act all the Registrable Securities referred to in this Section 1.2(a)
owned and held by the Investor. Notwithstanding the foregoing, the Company shall
have the right to withdraw or cease to prepare or file any registration
statement for any offering referred to in this Subsection 1.2(a) without any
obligation or liability to the Investor.


(b)           Subject to Subsections 1.2(d) and 1.3 below, the Investor shall be
entitled to have the Registrable Securities referred to in Section 1.2(a) hereof
included in an unlimited number of Piggyback Registrations pursuant to this
Subsection 1.2.


(e)           If the Company has previously filed a registration statement with
respect to Registrable Securities pursuant to this Subsection 1.2 or pursuant to
Subsection 1.3 hereof, and if such previous registration has not been withdrawn
or abandoned, the Company will not file or cause to be effected any other
registration of any of its equity securities or securities convertible or
exchangeable into or exercisable for its equity securities under the Securities
Act (except on Form S-8 or any successor form), whether on its own behalf or at
the request of any holder or holders of such securities, until a period of one
hundred eighty (180) days has elapsed from the effective date of such a previous
registration.


(d)           If the registration of which the Company gives notice is for a
registered public offering involving an underwriting, the Company shall so
advise the Investor as a part of the written notice given pursuant to Subsection
1.2(a)(i) hereof.  In such event, the right of the Investor to registration
pursuant to Subsection 1.2(a) shall (i) be conditioned upon the Investor’s
participation in such underwriting and the inclusion of the Investor’s
Registrable Securities in the underwriting to the extent provided herein and
(ii) terminate as to the Investor upon the availability of Rule 144 (as
hereinafter defined) to the Investor and the Investor holding not more than two
percent (2%) of the outstanding Registrable Securities.  The Investor (should he
propose to distribute his securities through such underwriting) shall (together
with the Company and Other Stockholders distributing their securities through
such underwriting) enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for underwriting by the
Company.  Notwithstanding any other provision of this Subsection 1.2, if the
underwriter reasonably determines that marketing factors require a limitation on
the number of shares to be underwritten, the securities of the Company held by
the Investor and the Other Stockholders shall be excluded from such registration
pro rata on the basis of the number of their shares to be included in the
registration, to the extent so required by such limitation. The Company shall
advise all holders of securities requesting registration as to the number of
shares or securities that may be included in the registration and underwriting
as allocated in the foregoing manner.  No such reduction shall be made with
respect to securities offered by the Company for its own account.  If the
Investor or any Other Stockholder disapproves of the terms of any such
underwriting, then such person may elect to withdraw therefrom by written notice
to the Company and the underwriter.  Any Registrable Securities or other
securities excluded or withdrawn from such underwriting shall also be withdrawn
from such registration.
 
-3-

--------------------------------------------------------------------------------


 
1.3         Requested Registration.
 
(a)           If the Company has not filed a registration statement with respect
to any Registrable Securities within ninety (90) days after the date hereof,
then subject to the conditions of Subsection 1.3(b) hereof and in lieu of the
registration rights granted to the Investor pursuant to Subsection 1.2 hereof,
the Investor may make one (1) demand (and one (1) demand only) on the Company to
register all of the Registrable Securities of such Investor (a “Demand
Registration”).


(b)          In the event the Company shall receive from the Investor a written
request that the Company effect a Demand Registration with respect to all of the
Registrable Securities held by the Investor, other than a registration pursuant
to Rule 415 under Regulation C promulgated under the Securities Act, the Company
shall:


(i)           promptly give written notice of the proposed registration to all
Other Stockholders; and


(ii)          as soon as practicable, use its diligent best efforts to effect
such registration (including, without limitation, the execution of an
undertaking to file post-effective amendments, appropriate qualification under
applicable “blue sky” or other state securities laws, and appropriate compliance
with applicable regulations issued under the Securities Act) as may be so
requested and as would permit or facilitate the sale and distribution of such
portion of such Registrable Securities as is specified in such request, together
with such portion of the Registrable Securities of any Other Stockholder joining
in such request as is specified in a written request given after receipt of
written notice from the Company; provided, however, that the Company shall not
be obligated to take any action to effect any such registration pursuant to this
Subsection 1.3:


(A)           in any particular jurisdiction in which the Company would be
required to execute a general consent to service of process in effecting such
registration, qualification or compliance unless the Company is already subject
to service in such jurisdiction and except as may be required by the Securities
Act;


(B)           during the period following a Public Offering that is contemplated
by Subsection 1.10 hereof; or


(C)           during the period starting with the date that is sixty (60) days
prior to the Company’s good faith estimate of the date of filing of, and ending
on a date one hundred eighty (180) days after the effective date of, a
Company-initiated underwritten registration for an all-cash offer price,
provided that the Company is actively employing in good faith all reasonable
efforts to cause such registration statement to become effective.


In the event the Company is not obligated to effect any requested registration
by virtue of the foregoing clauses (A) through (C), such request shall not be
deemed to be a demand for registration for purposes of Subsection 1.3(a)
hereof.  Subject to the foregoing clauses (A) through (C), the Company shall
file a registration statement covering the Registrable Securities so requested
to be registered as soon as practicable after receipt of the request of the
Investor; provided, however, that if the Company shall furnish to the Investor a
certificate signed by the Chairman of the Board of the Company stating that in
the good-faith judgment of the Board of Directors of the Company it would be
detrimental to the Company and its stockholders for such registration statement
to be filed and it is therefore essential to defer the filing of such
registration statement, the Company shall have the right to defer such filing
(except as provided in clause (C) above) for a period of not more than one
hundred eighty (180) days after receipt of the request of the Investor.

 
-4-

--------------------------------------------------------------------------------

 
 
The registration statement filed pursuant to the request of the Investor may,
subject to the provisions of Subsection 1.3(c) below, include securities offered
by the Company for its own account and/or other securities of the Company that
are held by Other Stockholders.


(c)            If the Investor intends to distribute the Registrable Securities
covered by his request by means of an underwriting, he shall so advise the
Company as a part of his request made pursuant to Subsection 1.3(a) hereof and
the Company shall include such information in the written notice referred to in
Subsection 1.3(b)(i) hereof.  The right of any Other Stockholder to registration
shall be conditioned upon such Other Stockholder’s participation in such
underwriting and the inclusion of such Other Stockholder’s Registrable
Securities in the underwriting (unless otherwise mutually agreed by the Investor
and such Other Stockholder) to the extent provided herein.


If the Company shall request inclusion in any registration pursuant to this
Subsection 1.3 of securities being sold for its own account, or if Other
Stockholders shall request inclusion in any registration pursuant hereto, then,
subject to the last sentence of this Subsection 1.3(c) with respect to the
Company’s request, the Investor shall, on behalf of all Other Stockholders,
offer to include such securities in the underwriting and may condition such
offer on their acceptance of the further applicable provisions of this Section
1. The Company shall (together with the Investor and the Other Stockholders
proposing to distribute their securities through such underwriting) enter into
an underwriting agreement in customary form and containing customary terms
reasonably acceptable to the Investor, with the representative of the
underwriter or underwriters selected for such underwriting by the Company and
reasonably acceptable to the Investor; provided, however, that if the Company
has not selected an underwriter reasonably acceptable to the Investor within
thirty (30) days after the Company’s receipt of the request for registration
from the Investor, then the Investor may select an underwriter reasonably
acceptable to the Company in connection with such registration. Notwithstanding
any other provision of this Subsection 1.3, if the underwriter representative
advises the Investor in writing that marketing factors require a limitation of
the number of shares to be underwritten, then the securities of the Company held
by Other Stockholders shall first be excluded from such registration to the
extent so required by such limitation. The Company shall advise all holders of
securities requesting registration as to the number of shares of securities that
may be included in the registration and underwriting as allocated in the
foregoing manner. If any Other Stockholder who has requested inclusion in such
registration as provided above disapproves of the terms of the underwriting,
then such person may elect to withdraw therefrom by written notice to the
Company, the underwriter and the Investor. The securities so withdrawn shall
also be withdrawn from registration. If the underwriter has not limited the
number of shares to be underwritten, then the Company may include its securities
for its own account in such registration if the underwriter so agrees and if the
number of Registrable Securities and other securities of the Other Stockholders
that would otherwise have been included in such registration and underwriting
will not be limited thereby.

 
-5-

--------------------------------------------------------------------------------

 

1.4          Expenses of Registration.  All Registration Expenses incurred in
connection with any registration, qualification or compliance pursuant to this
Agreement shall be borne by the Company; and all Selling Expenses shall be borne
by the Investor and the Other Stockholders of the securities so registered pro
rata on the basis of the number of their shares so registered; provided,
however, that the Company shall not be required to pay any Registration Expenses
if, as a result of the withdrawal from registration by the Investor or Other
Stockholders pursuant to Subsection 1.2(d) or Subsection 1.3 hereof, the
registration statement does not become effective, in which case the withdrawing
party shall bear such Registration Expenses (except for the fees of any counsel
for the Investor, which shall be borne only by the Investor); provided further,
however, that such registration shall not be counted as a registration pursuant
to Subsection 1.3(a) hereof; and provided further, however, that if any
jurisdiction in which the securities shall be qualified shall require that
expenses incurred in connection with the qualification of the securities in that
jurisdiction be borne by the selling stockholders, then such expenses shall be
payable by the selling stockholders pro rata to the extent required by such
jurisdiction.


1.5          Registration Procedures.  In the case of each registration effected
by the Company pursuant to this Agreement, the Company shall keep the Investor
advised in writing as to the initiation of each registration and as to the
completion thereof.  At its expense, the Company shall use its best efforts to:


(a)           keep such registration effective for a period of one hundred
twenty (120) days or until the Investor has completed the distribution described
in the registration statement relating thereto, whichever first occurs; and


(b)           furnish such number of prospectuses and other documents incident
thereto as the Investor from time to time may reasonably request.


1.6          Indemnification.


(a)           The Company shall indemnify the Investor, and shall also indemnify
each underwriter, if any, and each person who controls (as defined in Subsection
1.6(d) below) any underwriter, against all claims, losses, damages and
liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus, offering circular or other document (including any related
registration statement, notification or the like) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Company of any rule or regulation promulgated under the Securities Act
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or compliance,
and shall reimburse the Investor, each such underwriter, and each person who
controls such underwriter, for any legal and other expenses reasonably incurred
in connection with investigating or defending any such claim, loss, damage,
liability or action; provided, however, that the Company shall not be liable in
any such case to the extent that any such claim, loss, damage, liability or
expense arises out of or is based upon written information furnished to the
Company by the Investor or underwriter seeking to be indemnified, where such
information is stated to be specifically for use in such prospectus, offering
circular or related document. It is agreed that the indemnity agreement
contained in this Subsection 1.6(a) shall not apply to amounts paid in
settlement of any such claim, loss, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld).

 
-6-

--------------------------------------------------------------------------------

 
 
(b)            The Investor and each Other Stockholder shall, if securities held
by him or it are included among the securities as to which such registration,
qualification or compliance is being effected, indemnify the Company, each of
its directors and officers, each underwriter, if any, of the Company’s
securities covered by such a registration statement, each person who controls
(as defined in Subsection 1.6(d) below) the Company or such underwriter, and
each Other Stockholder and each of such controlling person’s officers, directors
and partners, and each person controlling such Other Stockholder and each of
such controlling person’s officers, directors and partners, against all claims,
losses, damages and liabilities (or actions in respect thereof) arising out of
or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any such registration statement, prospectus, offering circular
or other document, or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and shall reimburse the Company and such Other
Stockholders, directors, officers, partners, persons, underwriters and control
persons for any legal or any other expenses reasonably incurred in connection
with investigating or defending any such claim, loss, damage, liability or
action, in each case to the extent, but only to the extent, that such untrue
statement (or alleged untrue statement) or omission (or alleged omission) is
made in such registration statement, prospectus, offering circular or other
document in reliance upon and in conformity with written information furnished
to the Company by the Investor or such Other Stockholder specifically for use
therein; provided, however, that the obligations of the Investor or Other
Stockholder hereunder shall be limited to an amount equal to the proceeds to the
Investor or Other Stockholder of securities sold as contemplated herein. It is
agreed that the indemnity agreement contained in this Subsection 1.6(b) shall
not apply to amounts paid in settlement of any such claim, loss, damage,
liability or action if such settlement is effected without the consent of the
Investor or Other Stockholder (which consent shall not be unreasonably
withheld).


(e)            Each party entitled to indemnification under this Subsection 1.6
(the “Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be withheld unreasonably), and the Indemnified Party may participate in such
defense at such Indemnified Party’s expense. The failure of any Indemnified
Party to give notice as provided herein shall relieve the Indemnifying Party of
its obligations under this Subsection 1.6 only if such failure is prejudicial to
the ability of the Indemnifying Party to defend such action, and such failure
shall in no event relieve the Indemnifying Party of any liability that he or it
may have to any Indemnified Party otherwise than under this Subsection 1.6.  No
Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability with respect to such claim or litigation.


(d)           For purposes of this Subsection 1.6, the term “control” shall have
the meaning assigned thereto under the Securities Act.

 
-7-

--------------------------------------------------------------------------------

 

 
1.7           Information by the Investor and Other Stockholders.  The Investor
or each Other Stockholder of securities included in any registration shall
furnish to the Company such information regarding the Investor or such Other
Stockholder and the distribution proposed by the Investor or any Other
Stockholder as the Company may request in writing and as shall be required in
connection with any registration, qualification or compliance referred to in
this Agreement.


1.8           Rule 144 Reporting.  With a view to making available the benefits
of certain rules and regulations of the Commission that may permit the sale of
the Common Stock to the public without registration, the Company shall:


(a)           make and keep public information available as those terms are
understood and defined in Rule 144 promulgated by the Commission under the
Securities Act (“Rule 144”), at all times after ninety (90) days following the
first Public Offering by the Company after the date hereof;


(b)           file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Securities
Exchange Act at any time after it has become subject to the reporting
requirements thereunder; and


(c)           so long as the Investor owns any securities constituting or
representing Registrable Securities, furnish to the Investor forthwith upon
request a written statement by the Company as to its compliance with the
reporting requirements of Rule 144 (at any time after ninety (90) days following
the first Public Offering by the Company after the date hereof), and of the
Securities Act and the Securities Exchange Act (at any time after it has become
subject to the reporting requirements thereunder), a copy of the most recent
annual or quarterly report of the Company, and such other reports and documents
so filed by the Company as the Investor may reasonably request in availing
itself of any rule or regulation of the Commission allowing the Investor to sell
any such securities without registration.


1.9           No Transfer of Registration Right.  The rights to cause the
Company to register securities of the Company hereunder may not be assigned by
the Investor.


1.10        “Market Stand-Off” Agreement.  If requested by the Company upon the
recommendation of the Board of Directors of the Company and an underwriter of
Common Stock (or other securities) of the Company, the Investor shall not sell
or otherwise transfer or dispose of any Common Stock (or other securities) of
the Company held by him during the ninety (90) day period following the
effective date of a registration statement of the Company filed under the
Securities Act, provided that:


(a)           such agreement shall apply only with respect to an underwritten
Public Offering (whether such offering was initiated by the Company or the
Investor); and


(b)           Other Stockholders selling securities pursuant to such
registration statement and all officers and directors of the Company enter into
similar agreements.
 

 
-8-

--------------------------------------------------------------------------------

 

 
Such agreement shall be in writing in form satisfactory to the Company and such
underwriter. The Company may impose stop-transfer instructions with respect to
the shares (or securities) subject to the foregoing restriction until the end of
said ninety (90)-day period.


SECTION 2.         REPRESENTATIONS AND WARRANTIES.


2.1          Representations and Warranties of the Company.  The Company
represents and warrants to the Investor as follows:


(a)            The execution, delivery and performance of this Agreement by the
Company have been duly authorized by all requisite corporate action and will not
violate any provision of law, any order of any court or other agency of
government, the Articles of Incorporation or Bylaws of the Company, or any
provision of any material indenture, agreement or other instrument to which it
or any of its properties or assets is bound, or conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any such material indenture, agreement or other instrument, or result in
the creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the properties or assets of the Company.


(b)           This Agreement has been duly executed and delivered by the Company
and constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency and other similar laws affecting the
enforceability of creditors’ rights generally, general equitable principles, the
discretion of courts in granting equitable remedies and public policy
considerations.


2.2          Representations and Warranties of the Investor.  The Investor
represents and warrants to the Company as follows:


(a)           The execution, delivery and performance of this Agreement by the
Investor will not violate any provision of law, any order of any court or any
agency or government, or any provision of any material indenture or agreement or
other instrument to which he or any of his properties or assets is bound, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such material indenture, agreement or other
instrument, or result in the creation or imposition of any lien, charge, or
encumbrance of any nature whatsoever upon any of the properties or assets of the
Investor.


(b)           This Agreement has been duly executed and delivered by the
Investor and constitutes the legal, valid and binding obligation of the
Investor, enforceable against the Investor in accordance with its terms, subject
to applicable bankruptcy, insolvency and other similar laws affecting the
enforceability of creditors’ rights generally, general equitable principles, the
discretion of courts in granting equitable remedies and public policy
considerations.


SECTION 3.         MISCELLANEOUS.


3.1           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of Georgia, without giving effect to any principles
of conflicts of laws.

 
-9-

--------------------------------------------------------------------------------

 

 
3.2           Survival.  The representations, warranties, covenants and
agreements made herein by the parties shall survive the closing of the
transactions contemplated hereby or the Purchase Agreement.


3.3           Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.


3.4           Notices, etc.  All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by United States
first-class mail, postage prepaid, or delivered personally by hand or nationally
recognized courier addressed (a) if to the Investor, as indicated on the
signature page hereto or at such other address as the Investor shall have
furnished to the Company in writing, or (b) if to the Company, at 2745 Bankers
Industrial Drive, Atlanta, GA 30360, or at such other address as the Company
shall have furnished to the Investor in writing.  All such notices and other
written communications shall be effective on the date of mailing or delivery.


3.5           Delays or Omissions; Remedies Cumulative.  No delay or omission to
exercise any right, power or remedy accruing to Investor, upon any breach or
default under this Agreement, shall impair any such right, power or remedy of
Investor, nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring.  All of Investor’s remedies, either under this Agreement or by law or
otherwise afforded to Investor, shall be cumulative and not alternative.


3.6           Expenses.  The Company shall bear its own expenses and legal fees
incurred on its behalf with respect to this Agreement and the transactions
contemplated hereby and all expenses and disbursements of its legal counsel
reasonably incurred.


3.7           Titles and Subtitles.  The titles of the sections, paragraphs. and
subparagraphs of this Agreement are for convenience of reference only and are
not to be considered in construing this Agreement.


3.8           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.


3.9           Timely Performance.  Time is of the essence as to the performance
of the obligations required of the respective parties under this Agreement.

 
[Signatures Next Page]
 
 
-10-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement, individually or through its duly authorized officer, as the case may
be, all as of the date first written above.
 

 
WES CONSULTING, INC.
     
By:
/s/ Louis S. Friedman
 
Name:
Louis Friedman
 
Title:
Chief Executive Officer
     
/s/ Dmitrii Spetetchii
 
DMITRII SPETETCHII
     
Address:
     
  
 
  
 
  
 
  

 
 
-11-

--------------------------------------------------------------------------------

 